NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               ISAAC A. POTTER, JR.,
                  Plaintiff-Appellant,
                            v.
                  UNITED STATES
                  Defendant-Appellee.
              __________________________

                      2011-5041
              __________________________

    Appeal from the United States Court of Federal
Claims in case No. 10-CV-346, Judge Lynn J. Bush.
              ___________________________

                 Decided: May 20, 2011
              ___________________________

   ISAAC A. POTTER, JR., of Orlando, Florida, pro se.

    KIRBY WING-KAY LEE, Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were TONY WEST, Assistant Attorney
General, and JOHN J. FARGO, Director.
               __________________________
POTTER   v. US                                            2


  Before RADER, Chief Judge, and NEWMAN and MOORE,
                    Circuit Judges.
PER CURIAM.
    Isaac A. Potter, Jr. (Mr. Potter), appearing pro se, ap-
peals the United States Court of Federal Claims’ (Court of
Federal Claims) dismissal of his complaint against the
United States. Potter v. United States, No. 10-346 C, 2010
WL 4774776 (Fed. Cl. Nov. 17, 2010) (Opinion). Because
the Court of Federal Claims properly dismissed Mr.
Potter’s complaint, we affirm.
                       BACKGROUND
    On June 4, 2010, Mr. Potter filed a complaint against
the United States in the Court of Federal Claims seeking
injunctive relief and damages for the alleged infringement
of his copyrights and trademarks. Supp. App. 17-25. 1
Mr. Potter’s complaint asserts that he is the valid owner
of copyrights and trademarks regarding “The Zodiac
Knights 2000.” See, e.g., id. at 21-22. Mr. Potter’s com-
plaint contains three counts. Count 1 of the complaint
requests equitable relief in the form of a temporary re-
straining order, a preliminary injunction and a perma-
nent injunction prohibiting numerous private third
parties from future infringement of the copyrights and
trademarks at issue. Id. at 24. Count 1 does not seek
equitable relief against the United States. 2 Count 2 seeks
damages against numerous third parties as well as dam-
ages against the United States for infringement of Mr.

   1   Citations to “Supp. App.” reference the Supple-
mental Appendix attached to the brief of Defendant-
Appellee, the United States.
   2    Although Mr. Potter’s complaint refers to numer-
ous private third parties as “defendants,” the United
States is the only defendant named in the suit.
3                                              POTTER   v. US


Potter’s copyrights and trademarks, and $1,000,000,000
in punitive damages. Id. Count 3 seeks statutory dam-
ages for the infringement of Mr. Potter’s copyrights and
trademarks. Id. Mr. Potter alleges that the United
States “allowed infringement” of his copyrights and
trademarks between 1992 and 2010. Id. at 25.
    On August 3, 2010, the government filed a motion to
dismiss Mr. Potter’s complaint pursuant to Rules 12(b)(1)
and 12(b)(6) of the Rules of the United States Court of
Federal Claims. The Court of Federal Claims granted the
government’s motion to dismiss. The Court of Federal
Claims first determined that because Count 1 of Mr.
Potter’s complaint sought equitable relief against private
parties, and not the United States, it is beyond the court’s
jurisdiction. Opinion at *3. Next the Court of Federal
Claims addressed Mr. Potter’s allegations of copyright
and trademark infringement and determined that be-
cause the United States did not waive sovereign immu-
nity to such claims, they must be dismissed for failure to
state a claim upon which relief can be granted. Id. at *3-
4. Further, the Court of Federal Claims determined that
because trademark infringement is a tort, the court
lacked subject matter jurisdiction over Mr. Potter’s
trademark claims. Id. at *4. The Court of Federal Claims
also decided that any enhanced or statutory damages
were not available to Mr. Potter. Id. Accordingly, the
Court of Federal Claims entered judgment in favor of the
United States.
    On December 1, 2010, Mr. Potter filed a motion for re-
consideration with the Court of Federal Claims. On
January 6, 2011, the Court of Federal Claims denied Mr.
Potter’s motion for reconsideration. Mr. Potter appeals
the Court of Federal Claims’ dismissal. We have jurisdic-
tion pursuant to 28 U.S.C. § 1295(a)(3).
POTTER   v. US                                             4


                        DISCUSSION
    We review whether the Court of Federal Claims prop-
erly dismissed a complaint for either a lack of jurisdiction
or for failure to state a claim upon which relief can be
granted de novo. Boyle v. United States, 200 F.3d 1369,
1372 (Fed. Cir. 2000). Mr. Potter, as the plaintiff, bears
the burden of showing jurisdiction by a preponderance of
the evidence. Taylor v. United States, 303 F.3d 1357,
1359 (Fed. Cir. 2002). We must uphold the Court of
Federal Claims’ evidentiary rulings absent an abuse of
discretion. Id.
    “A motion to dismiss . . . for failure to state a claim
upon which relief can be granted is appropriate when the
facts asserted by the plaintiff do not entitle him to a legal
remedy.” Boyle, 200 F.3d at 1372. When reviewing the
dismissal, we must accept all well-pleaded factual allega-
tions as true and draw all reasonable inferences in Mr.
Potter’s favor. Id.
    The Court of Federal Claims properly determined that
it did not have jurisdiction over Mr. Potter’s request for
equitable relief against private parties. The jurisdiction
of the Court of Federal Claims extends only to claims
against the United States government. Sherwood v.
United States, 312 U.S. 584, 588 (1941). The Court of
Federal Claims cannot enjoin the numerous non-parties
Mr. Potter alleges infringe his copyrights and trademarks.
    The Court of Federal Claims also properly dismissed
Mr. Potter’s copyright and trademark claims because his
complaint fails to state a claim upon which relief can be
granted. Mr. Potter describes his copyright and trade-
mark claims against the United States in Paragraph 9 of
his complaint:
5                                              POTTER   v. US


    The Plaintiff alleges that the government agent of
    the Copyroyalty Board, the TTAB, the Copyright
    Office, the U.S. Patent and Trademark Office al-
    lowed infringement of a US citizens copyright and
    trademark rights from 1992 to 2010.
Supp. App. 25 (emphasis removed from original). Mr.
Potter appears to contend that the United States is re-
quired to affirmatively protect his alleged copyright and
trademark rights by policing the unlawful use of copy-
rights and trademarks by third parties. The government,
however, is under no such obligation. Thus, Mr. Potter’s
complaint fails to allege facts showing that he is entitled
to a legal remedy against the United States and the Court
of Federal Claims properly dismissed his copyright and
trademark claims.
    We have considered all of Mr. Potter’s arguments
against dismissal and find them unavailing. Although
Mr. Potter argues that the government failed to timely
respond to his complaint, the government timely filed its
motion to dismiss in lieu of filing an answer. Further-
more, Mr. Potter’s vague allegation that the Court of
Federal Claims or the government committed “fraud,
accident or wrongful act[s]” is not supported by the evi-
dence of record or Mr. Potter’s arguments.
                       CONCLUSION
    For the reasons discussed above, we affirm the Court
of Federal Claims’ dismissal of Mr. Potter’s claims.
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.